

115 HR 4488 IH: Preserving Opportunities for Childhood Arrivals Act
U.S. House of Representatives
2017-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4488IN THE HOUSE OF REPRESENTATIVESNovember 30, 2017Mr. Pearce introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide conditional protected status for certain
			 individuals who came to the United States as children, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Preserving Opportunities for Childhood Arrivals Act. 2.Conditional protected status for certain individuals who came to the United States as children (a)In generalThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after section 244 the following:
				
					244A.Conditional protected status for certain individuals who came to the United States as children
 (a)In generalThe Secretary of Homeland Security shall grant conditional protected status to an alien who— (1)meets the eligibility requirements under subsection (b);
 (2)files an application with the Secretary seeking such status; and (3)pays a registration fee, not to exceed $50, to the Secretary.
 (b)Eligibility criteriaAn alien is eligible for conditional protected status under this section if the alien— (1)was a recipient of deferred action pursuant to the memorandum of the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children dated June 15, 2012, and was in such status on September 5, 2017;
 (2)is admissible under section 212 and is not deportable under section 237, except that the Secretary shall waive the grounds of inadmissibility under paragraphs (5), (6), (7), and (9)(B) of section 212(a) and the grounds of deportability under subparagraphs (A) through (C) of paragraph (1) and paragraph (3) of section 237(a);
 (3)has not been convicted of a violent misdemeanor offense; and (4)has been continuously physically present and continuously resided in the United States since the date on which the alien was granted deferred action.
 (c)Employment authorizationThe Secretary shall grant employment authorization, or other appropriate work permit, to each alien granted conditional protected status under this section, which shall be effective throughout the period the alien maintains such status.
 (d)Treatment of brief, casual, and innocent departuresFor purposes of subsection (b)(3), an alien shall not be considered to have failed to maintain continuous physical presence or continuous residence in the United States by virtue of brief, casual, and innocent absences from the United States, without regard to whether such absences were authorized by the Attorney General.
 (e)Term; renewalsThe term of conditional protected status under this section shall be for a 10-year period, which may be renewed for additional 10-year periods.
 (f)Adjustment of statusFor purposes of adjustment of status under section 245 or change of status under section 248— (1)the alien shall be considered as having been inspected and admitted into the United States, and as being in, and maintaining lawful status as a nonimmigrant; and
 (2)the Secretary shall waive the grounds of inadmissibility and the grounds of deportability described in subsection (b)(2).
 (g)Alien not considered a qualified alienAn alien granted conditional protected status under this section shall not be considered a qualified alien for purposes of title IV of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1601 et seq.)..
 (b)Clerical amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 note) is amended by inserting after the item relating to section 244 the following:
				
					
						244A. Conditional protected status for certain individuals who came to the United States as
			 children. .
			